Citation Nr: 0527859	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  98-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the zero percent disability rating assigned for the 
veteran's service connected hepatitis B is appropriate.


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from July 1973 to May 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In November 2000, the veteran testified before a Veterans Law 
Judge, who signed a remand in February 2001 directing further 
development in the case.  However, the Veterans Law Judge who 
conducted the November 2000 hearing has since retired.

In August 2005, the Board sent the veteran's guardian a 
letter notifying the veteran that the above-mentioned 
Veterans Law Judge had retired and offering the veteran 
another opportunity to testify before another Veterans Law 
Judge who would then participate in the decision on his 
claim, in accordance with the law.  38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2005).  The veteran's guardian responded 
that the veteran wished to have another hearing and would 
appear before a Veterans Law Judge appearing at the local RO.  
The Board received this response in September 2005.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC in Washington, D.C. 
for the following development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

